Proof of violating liquor law, and of venue, was sufficient.
Assignment of error abandoned by non-reference in brief.
                         DECIDED JANUARY 23, 1941.
The defendant was convicted in the criminal court of Fulton County of the offense of possessing and transporting in said county two gallons of non-tax-paid whisky which did not bear the revenue stamp required by law. Certiorari obtained by the defendant was overruled, and exception was taken to that judgment. The evidence on the trial was amply sufficient to show *Page 300 
that the alleged offense was committed by the defendant in the County ofFulton, Georgia. The special assignment of error on the admission in evidence of a previous accusation, showing a former conviction of the defendant of a violation of the "liquor-control act," is not argued or insisted upon in the brief of counsel for the plaintiff in error, and therefore it is treated as abandoned. The overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.